            Case 3:20-mc-00085-CSH Document 4 Filed 01/13/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT



 IN RE EX PARTE APPLICATION OF                                     3:20 - mc - 85 (CSH)
 NATIONAL BANK TRUST FOR AN
 ORDER TO TAKE DISCOVERY FOR USE
 IN A FOREIGN PROCEEDING
 PURSUANT TO 28 U.S.C. § 1782.                                     JANUARY 13, 2021




     RULING ON SUPPLEMENTAL EX PARTE APPLICATION FOR DISCOVERY
                      PURSUANT TO 28 U.S.C. § 1782

HAIGHT, Senior District Judge:

                                        I. INTRODUCTION

        In this action, brought pursuant to 28 U.S.C. § 1782, applicant National Bank Trust ("NBT")

requests that this Court enter an ex parte order to permit discovery from Connecticut Shotgun

Manufacturing Company ("Connecticut Shotgun") and four financial institutions, including: Wells Fargo

Bank, Summit Investment Management, Ltd., Bank of America, and People's United Bank (herein

collectively the "Financial Institutions"). See Doc. 1 (Ex Parte Application) and Doc. 3 (Supplemental

Ex Parte Application).1 NBT makes this application in relation to litigation in the United Kingdom,

National Bank Trust v. Ilya Yurov, et al., Case No. CL-2016-000095 (the "U.K. Action") and to




        1
         National Bank Trust fully incorporates its original "Application" and exhibits thereto within its
"Supplemental Application," which also seeks permission for discovery from Bank of America and
People's United Bank, two financial institutions not included in the original application. Doc. 3, at 1.
The Court considers the original application subsumed into the supplemental one, and rules on the latter
as comprising both.

                                                    1
          Case 3:20-mc-00085-CSH Document 4 Filed 01/13/21 Page 2 of 8




assist in enforcement of a judgment of approximately U.S. $900 million entered in that action (the

"Judgment"). NBT asserts that "[b]ecause the discovery sought here will assist the tribunal in the U.K.

Action in obtaining relevant information and will encourage foreign jurisdictions to provide reciprocal

assistance to American courts," this Court should "exercise its discretion to authorize National Bank

Trust to proceed with the service of document subpoenas on Connecticut Shotgun and the Financial

Institutions." Doc. 1, at 1.

        As discussed below, upon review of the papers submitted by NBT in support of its application

and supplemental application, the Court will grant permission to NBT for the requested discovery

pursuant to 28 U.S.C. § 1782.

                                          II. DISCUSSION

A. Factual Background

        In brief, as represented by applicant NBT, the facts are as follows. NBT is one of Russia's

largest banks. Doc 1, at 1. Sergey Belyaev, a defendant in the U.K. Action, along with other

individuals, acted fraudulently with respect to ownership and control of NBT, causing that bank to suffer

losses of more than one billion U.S. dollars and thus collapse in 2014. Id. at 1-2. To conceal NBT's

financial problems, Belyaev and his co-defendants engaged in a "balance management scheme," which

the U.K. Court described as similar to a Ponzi scheme. Id. at 2. Under that scheme, these defendants

caused NBT to advance loans to entities they secretly controlled and then routed most of the proceeds

around bank accounts outside of Russia before returning them to NBT to create the false appearance

that other loans were being serviced. The fraud was concealed from NBT's regulator, the Central

Bank of Russia, as well as NBT's auditors and customers, whose deposits enabled the fraud's

continuation. Id. Ultimately, the Russian taxpayers bailed out NBT. Id.

                                                   2
          Case 3:20-mc-00085-CSH Document 4 Filed 01/13/21 Page 3 of 8




        The U.K. Action was commenced by NBT in the Commercial Court of the London High Court

of Justice, Queens Bench Division (the "U.K. Court") against Belyaev and the other participants in the

fraud. On January 23, 2020, following a nine-week trial, the U.K. Court entered a final judgment in

favor of National Bank Trust and against Belyaev and other individuals in the approximate principal

amount of U.S. $900 million. See Doc. 1-1 and 1-2 (Ex. A.) ("Judgment"). In rendering its decision,

the U.K. Court found Belyaev an unreliable, evasive witness who told numerous lies despite the weight

of evidence contained in "contemporaneous documents evidencing his active knowledge and

participation in the frauds." Doc. 1, at 2. See also, e.g., Doc. 1-1, ¶ 129 ("I found Mr. Belyaev to be

an unsatisfactory witness from the very outset of his evidence. . . . [I]t was abundantly clear to me

from the start of his cross-examination not only that he had received witness training but that he had

taken from that witness training just about every available technique to avoid answering questions asked

of him if he did not wish to do so or wished to gain time before doing so.").

        According to NBT, the Judgment remains unsatisfied, with approximately U.S. $900 million

outstanding as of September 30, 2020. Doc. 1, at 2-3. NBT is thus currently engaged in enforcement

proceedings in the United Kingdom and other jurisdictions to collect the judgment. Id. at 3.

        During these enforcement proceedings, Belyaev fled Russia and currently resides with his wife,

Irina Belyaeva, in Avon, Connecticut. A copy of Sergey Belyaev's asset disclosure in the U.K. Action

[Doc. 1-3 (Ex. B)] lists assets from which NBT intends to collect on the Judgment. Doc. 1, at 3. That

list reveals that Belyaev holds substantial bank accounts at each of the Financial Institutions from which

NBT seeks discovery. Id. However, he now claims that he has used all of the funds in these accounts

for living expenses, a proposition of which NBT"is skeptical." Id. According to NBT and Belyaev's

list of assets [Doc. 1-3], at 3-4, the accounts contained hundreds of thousands of dollars. Doc. 1, at 3-4.

                                                    3
            Case 3:20-mc-00085-CSH Document 4 Filed 01/13/21 Page 4 of 8




NBT thus requests permission to obtain statements from the Financial Institutions for the last five years

(January 1, 2015, to the present) to "ascertain the disposition of the funds in those accounts over time"

and to "help locate assets" Belyaev has failed to disclose.2 Id. at 4.

        Furthermore, NBT has alleged that between 2013 and 2015, Belyaev engaged in large

transactions with Connecticut Shotgun, making a series of payments to that company that totaled

$3,825,833. Id. In contrast, Belyaev only disclosed a gun collection worth $150,000 in the U.K. Action.

Id.; Doc. 1-3, at 4. Due to this large discrepancy, NBT seeks documents concerning Belyaev's

transactions with Connecticut Shotgun to "determine the correct value" of the assets "in relation to the

Enforcement Proceeding in the United Kingdom. Doc. 1, at 4-5.

B. 28 U.S.C. § 1782

        Pursuant to 28 U.S.C. § 1782, a United States District Court has broad discretion to order

discovery from a person who resides or is found in the District to assist foreign tribunals with a foreign

proceeding. In particular, § 1782 provides, in relevant part:

        The district court of the district in which a person resides or is found may order him to
        give his testimony or statement or to produce a document or other thing for use in a
        proceeding in a foreign or international tribunal. . . . The order may be made . . . upon
        the application of any interested person . . . .

28 U.S.C. § 1782(a).

        As the Second Circuit articulated, "[t]he goals of the statute are to provide equitable and

efficacious discovery procedures in United States courts for the benefit of tribunals and litigants


        2
          According to NBT, the Judgment in the U.K. Action specifies that the evidence in that case
showed that "Mrs. Belyaeva is a housewife" so that "any money which has come to Irina has come
from [Sergey Belyaev] or has derived from her investments." Doc. 1, at 4 (quoting "Judgment" [Doc.
1-2], ¶ 1387). Moreover, the U.K. Court noted that Belyaev "understood that all assets were held
jointly with his wife." Doc. 1-2, ¶ 1387.

                                                    4
          Case 3:20-mc-00085-CSH Document 4 Filed 01/13/21 Page 5 of 8




involved in litigation with international aspects, and to encourage foreign countries by example to provide

similar means of assistance to our courts." Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673

F.3d 76, 80 (2d Cir. 2012) (citations and internal quotation marks omitted). Accordingly, "[i]n pursuit

of these twin goals, the statute has, over the years, been given increasingly broad applicability." Id.

(citations and internal quotation marks omitted).

        Moreover, as discussed by NBT in its application, the Second Circuit has delineated three

factors that must be present for "a district court [to be] authorized to grant a § 1782 request . . . : (1)

the person from whom discovery is sought resides (or is found) in the district of the district court to

which the application is made, (2) the discovery is for use in a foreign proceeding before a foreign

tribunal, and (3) the application is made by a foreign or international tribunal or any interested person."

Brandi-Dohrn, 673 F.3d at 80 (citing Schmitz v. Bernstein Liebhard & Lifshitz LLP, 376 F.3d 79,

83 (2d Cir. 2004)). In its counsel's thorough application, NBT has demonstrated adequately that the

three statutory requirements are satisfied.

        First, the entities subject to the proposed discovery subpoenas are found in the District of

Connecticut. Each has a pervasive, permanent presence in Connecticut, maintaining an office or

otherwise operating within the state. Doc. 1, at 6-7. Second, the discovery sought is for use in a foreign

proceeding, the action at issue in the United Kingdom. Third, the application has been made by an

interested person, NBT, the plaintiff in the U.K. Action, and will assist in determining Belyaev's assets

for purposes of enforcement of the Judgment in that case. Id. at 7.

        In addition, as NBT has acknowledged, there are four discretionary factors that a district court

must consider in granting a § 1782 application: (1) whether the person from whom discovery is sought

is a participant in the foreign proceeding (i.e., whether the documents or testimony sought are within

                                                    5
          Case 3:20-mc-00085-CSH Document 4 Filed 01/13/21 Page 6 of 8




the foreign tribunal's jurisdictional reach), (2) "the nature of the foreign tribunal, the character of

proceedings underway abroad, and the receptivity of the foreign government, court, or agency to

federal-court judicial assistance," (3) "whether the § 1782(a) request conceals an attempt to circumvent

foreign proof-gathering limits or other policies of a foreign country or the United States," and (4)

whether the discovery requests are "unduly intrusive or burdensome." Intel Corp. v. Advanced Micro

Devices, Inc., 542 U.S. 241, 244-45 (2004). As NBT has argued, each of the Intel factors favors

granting discovery in this case.

        First, none of the entities from whom NBT seeks discovery is a participant in the U.K. Action.

Doc. 1, at 7-8. Discovery from these entities is thus not directly obtainable in the U.K. Action so

requires the assistance of this Court under § 1782. Id.

        Second, NBT has not found, nor is the Court aware of, any authority to suggest that the English

court would be unwilling to accept discovery under § 1782. Id. at 8. See also In re Application of

Shervin Pishevar for an Order to take Discovery for use in Foreign Proceedings Pursuant to

28 U.S.C. § 1782, 439 F. Supp. 3d 290, 304 (S.D.N.Y. 2020) ("Respondent has failed to provide the

Court with authoritative proof that the English courts would reject the evidence obtained by the

[relevant] 1782 Application"), adhered to on reconsideration sub nom. In re Pishevar, No. 1:19-

MC-00503 (JGK)(SDA), 2020 WL 1862586 (S.D.N.Y. Apr. 14, 2020).

        Third, there is no indication that the § 1782 request is an attempt to circumvent foreign proof-

gathering restrictions or other policies of the United Kingdom or the United States. NBT asserts that

it does not seek discovery that would violate any foreign laws and/or public policy. Doc. 1, at 9. In

particular, NBT does not seek information such as state secrets or attorney-client communications;

rather, it requests financial and transactional information that is typical of post-judgment discovery in

                                                   6
          Case 3:20-mc-00085-CSH Document 4 Filed 01/13/21 Page 7 of 8




an effort to enforce the Judgment. Id.

        Fourth, and finally, there is no reason to believe that the proposed discovery requests are "unduly

intrusive or burdensome" under Intel. Id. at 10. The discovery sought does not concern privileges or

place an undue burden on the entities from which NBT seeks information. As the draft subpoenas

submitted by NBT establish, NBT seeks documents commonly exchanged in litigation in the United

States. With respect to the Financial Institutions, NBT requests statements regarding the Belyaev and

Belyaeva bank accounts over the last five years. As to Connecticut Shotgun, NBT seeks documents

regarding the history of its transactions with Belyaev over the last seven years and the accounting of

said transactions. Id.

        Having examined the draft subpoenas by NBT, the Court finds that the requests for documents

are proper in their scope, neither unduly intrusive nor burdensome. Said requests are narrowly tailored,

concerning only accounts, assets, and transactions of Sergei Belyaev and his wife, Irina Belyaeva. No

information or documentation is sought regarding other individuals; and the time frames in the discovery

requests are sufficiently limited to prevent potential burden. The Court thus finds that all four Intel

factors favor NBT's application for discovery under § 1782.

                                         III. CONCLUSION

        For the foregoing reasons, the Court hereby GRANTS the application of National Bank Trust

and authorizes it, pursuant to 28 U.S.C. § 1782, to serve Connecticut Shotgun and the Financial

Institutions with subpoenas substantially similar in form to Exhibits C and D attached to NBT's original

Ex Parte Application [Doc. 1], as supplemented by NBT's "Supplemental Application" [Doc.3]. See

Doc. 1, Ex. C (subpoenas addressed to the Financial Institutions, as supplemented per Doc. 3 to include

Bank of America and People's United Bank) and Ex. D (subpoena addressed to Connecticut Shotgun).

                                                    7
         Case 3:20-mc-00085-CSH Document 4 Filed 01/13/21 Page 8 of 8




Service of said subpoenas and "the document[s] or other thing[s] produced" shall be done "in

accordance with the Federal Rules of Civil Procedure," 28 U.S.C. § 1782(a).

       It is SO ORDERED.

       Dated: New Haven, Connecticut
              January 13, 2021

                                                   /s/Charles S. Haight, Jr.
                                                   CHARLES S. HAIGHT, JR.
                                                   Senior United States District Judge




                                               8
